Citation Nr: 1712038	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-11 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service was proper.

(The issues of entitlement to increased rating for status-post T8-T9 spinal fusion with chronic thoracic back pain and muscle spasm into right flank and thoracic areas, special monthly pension based on the need for aid & attendance/housebound status, and a total disability rating based on individual unemployability (TDIU) will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Richard Hurley, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active service from July 1982 to September 1996, including in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued recoupment of $50,688.00 that the Veteran received as disability severance pay at discharge from active service. 

In March 2015, the Board remanded the appeal for additional development.  At that time, the Board determined that the issue of recoupment of disability severance pay should be deferred.  

An October 2016 Compensation Award report reflects that the entire severance award was recouped by February 2016 and disability benefits ceased to be withheld.  Thus, this issue is no longer intertwined with the additional issues.  Nonetheless, additional development is needed to afford the Veteran every possible consideration as explained below.    

In March 2017, the Board separated this issue from the additionally appealed issues under the single decision exception for an issue based on completely different law and facts.  BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments, § 14(c)(10)(a)(7) (May 17, 1999) (listing recoupment as an issue dependent on completely different law and facts).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With respect to the propriety of recoupment of disability severance pay, additional development is needed to verify the specific characterization of separation.  The recoupment did not exclude Federal income taxes withheld from separation pay.  See February 1997 RO notice; October 2016 Compensation Award report.  The current evidence is unclear as to whether a liberalizing provision applies.  Where payment of special separation benefits under 10 U.S.C.A. § 1174a (West 2014) was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5) (2016).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  Id.  

Service treatment records (STRs) show that the Veteran was injured in a March 1993 motor vehicle accident (MVA) in the continental United States.  He developed back pain and ultimately received a Medical Evaluation Board recommendation for separation due to his back disability and failed treatment originating from the MVA.  He was separated from active service on September 18, 1996.  Review of his DD 214 shows that he received disability severance pay in the amount of $50,688.00.  

The evidence of record is unclear as to whether the Veteran's separation was made under 10 U.S.C.A. § 1174a and hence, the withheld amount would be subject to Federal income tax withholding.  Accordingly, the RO should contact the service department to obtain personnel records and verify whether the Veteran's separation was part of a special separation benefits program under 10 U.S.C.A. § 1174a.

Accordingly, the case is REMANDED for the following action:

1. Contact the service department to obtain personnel records and verify whether the Veteran's separation was part of a special separation benefits (SSB) program under 10 U.S.C.A. § 1174a. 

2. Then, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




